Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment is necessitated to correct minor informalities in independent claim 1.

Claims
AMENDMENTS TO THE CLAIMS:
3.	This listing of claim 1 will replace all prior versions in the application.

(Currently Amended) A computing system comprising:
one or more processors; and
one or more computer-readable media hardware storage device that store instructions that are executable by the one or more processors to cause the computing system to:
obtain results of input data sets applied to a plurality of artificial intelligence (AI) models, the input data sets including at least one video dataset, and the plurality of AI models including at least one video recognition model configured to recognize one or more objects;
refine the obtained results based at least on one or more characteristics of the plurality of AI models or the input data sets;
semantically index the refined results based on the one or more characteristics, wherein semantically indexing the refined results includes:
determining that the refined results are usable in multiple different semantic spaces;
sectioning the refined results into multiple different sections, including a first section and a second section;
generating a first semantic index for the first section;
generating a second semantic index for the second section, wherein the second semantic index is different from the first semantic index as a result of the second section being different than the first section; and
generating an overall semantic index for the refined results as a whole such that multiple different semantic indexes are created using the refined results, wherein the overall semantic index is different from either one of the first semantic index or the second semantic index, and wherein different ones of the multiple different semantic indexes are usable when the refined results are used in connection with the multiple different semantic spaces;
in response to receiving a request from a user, suggest a query for querying the semantically indexed refined results based on the request from the user;
query the semantically indexed refined results to obtain a result; and
visualize the result of the query.

Reasons for Indicating Allowable Subject matter
4.	Applicant's arguments filed on 08/18/2022 have been fully considered. The prior art fail to either disclose or suggest the combination of features as arranged and claimed by applicant. In light of the newly amended feature(s) and arguments of pp. 9-11 and in conjunction with all other limitations of the independent claims render claims 1, 10 and 21 allowable.
The dependent claims 2-9, 11-18 and 22 being further limiting the independent claims, definite and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171